internal_revenue_service number release date index number - ---------------- ---------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-162189-04 date date this responds to your letter dated date which requests an you had net_capital_gain income in year in computing taxable_income for year year ------- dollar_figurea -------------- accounting firm - ---------------------------------------- dear ------------- extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for you to make a late election to include net capital_gains from the disposition of property_held_for_investment in investment_income under sec_163 and sec_163 of the internal_revenue_code for year you included the net_capital_gain in the amount of dollar_figurea on line of form_4952 reflecting total net_investment_income but failed to include that amount on line sec_4 of form_4952 furthermore you failed to file the return on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain was recognized your return was prepared by accounting firm you relied upon accounting firm to properly prepare the return and were not aware of the need to make an election under sec_163 in an examination of the return filed for year it was determined that you failed to properly make the election to include the net_capital_gain in investment_income the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year account under clause ii i sec_163 defines investment_income in general as the sum of i gross_income from property_held_for_investment other than gain taken into sec_163 provides that in the case of a taxpayer other than a corporation ii the excess if any of iii so much of the net_capital_gain referred to in clause ii i as the taxpayer sec_1_163_d_-1 of the income_tax regulations provides that the election i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses plr-162189-04 from dispositions of property_held_for_investment plus elects to take into account under this clause under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayerb sec_301_9100-3 provides that requests for extensions of time for regulatory sec_301_9100-3 of the procedure and administration regulations generally sec_301_9100-3 states that a taxpayer will be deemed to have acted i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that you acted reasonably and in good_faith having reasonably relied on accounting firm a qualified_tax professional that failed to make or advise you to make the election furthermore the affidavits presented show that after exercising due diligence you were unaware of the necessity for the election reasonably and in good_faith if the taxpayer-- under ' b a taxpayer will not be considered to have acted plr-162189-04 i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under ' at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief you are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under ' at the time relief is requested you were not informed in all material respects of the required election and its related tax consequences furthermore you are not using hindsight in requesting relief you have represented that specific facts have not changed since the original deadline that made the election advantageous to you sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case you have represented that granting relief would not result in your having a lower tax_liability in the aggregate for all taxable years affected by the election than you would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period on assessment accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the election to include dollar_figurea of net capital_gains from the disposition of property_held_for_investment in investment_income for year this extension shall be for a period of days from the date of this ruling the election should be made by filing form_4952 and by including a copy of this ruling with an amended_return for year we enclose a copy of the letter for this purpose or the regulations which may be applicable under these facts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the application of any other provision of the code plr-162189-04 enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is based upon information and representations submitted by taxpayer sincerely christopher f kane branch chief branch income_tax accounting ------------------------------------------ -------------------------------------- ---------------------- ------------------------------
